DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafore, US Patent Number 1,845,716 (hereinafter Lafore).
Regarding claim 1, Lafore teaches a doctor blade for use with a screened cylinder, the doctor blade comprising:
a rectangular blade, with a functional longitudinal side (e, Fig. 6),
a longitudinal fastening side (f, Figs. 5 and 6), and
two lateral sides (unlabeled two lateral sides, Fig. 1),
the functional longitudinal side including a longitudinal edge that is capable of making contact with the screened cylinder (This limitation recites an intended use of the apparatus, and is otherwise incapable of patentably distinguishing the apparatus from otherwise structurally 
wherein the doctor blade includes at least one opening located towards the functional longitudinal side and towards a first of the two lateral sides (g, Fig. 5).
Regarding claim 2, Lafore teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Lafore also teaches wherein the doctor blade further includes at least a second opening located towards the functional longitudinal side and towards a second of the two lateral sides (“at each end the blade is cut away to form a notch g,” p. 2, lines 78-79).
Regarding claim 3, Lafore teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Lafore also teaches wherein the at least one opening is a notch provided in an area of a corner formed by the functional longitudinal side and the first of the two lateral sides (g is a notch, Fig. 5).
Regarding claim 4, Lafore teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Lafore also teaches wherein the notch is presented in a form of a noticeably quadrangular cut (g is noticeably quadrangular, Fig. 5).
Regarding claim 6, Lafore teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Lafore also teaches wherein the doctor blade further includes a breakable area provided in one of the two lateral sides (This limitation recites an intended use of the apparatus, and is otherwise incapable of patentably distinguishing the apparatus from otherwise structurally identical prior art, as set forth in MPEP § 2114(II). In this instance, one could break any area of the doctor blade one desires to break).
Regarding claim 7, Lafore teaches the invention of claim 6, as set forth in the rejection of claim 6 above. Lafore also teaches wherein the breakable area is positioned in an area of a corner 
Regarding claim 8, Lafore teaches the invention of claim 6, as set forth in the rejection of claim 6 above. Lafore also teaches wherein the breakable area is noticeably quadrangular or triangular (This limitation recites an intended use of the apparatus, and is otherwise incapable of patentably distinguishing the apparatus from otherwise structurally identical prior art, as set forth in MPEP § 2114(II). In this instance, one could break any area of the doctor blade one desires to break).
Regarding claim 9, Lafore teaches the invention of claim 6, as set forth in the rejection of claim 6 above. Lafore also teaches wherein the breakable area extends a strip of the doctor blade located in an area of the at least one opening (This limitation recites an intended use of the apparatus, and is otherwise incapable of patentably distinguishing the apparatus from otherwise structurally identical prior art, as set forth in MPEP § 2114(II). In this instance, one could break any area of the doctor blade one desires to break).
Regarding claim 10, Lafore teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Lafore also teaches wherein the doctor blade is made in a plastic, steel, or carbon material (“the doctor blade B, of any usual or suitable material, as steel,” p. 1, lines 62-63).
Regarding claim 11, Lafore teaches a doctor blade chamber, including at least one doctor blade according to claim 1 (as set forth in the rejection of claim 1 above).
Regarding claim 13, Lafore teaches a flexography printing unit including a doctor blade chamber as claimed in claim 11 (as set forth in the rejection of claim 11 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lafore.
Regarding claim 5:
Lafore teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Lafore also teaches that not warping is a nice feature to have (p. 1, lines 19-21).
Lafore does not teach wherein the notch is presented in a form of a noticeably triangular cut.
It has been held that mere changes in shape are not sufficient to patentably distinguish an invention over otherwise structurally identical prior art, as set forth in MPEP § 2144.04(IV)(B).
In this instance, one having ordinary skill in the art could make the notch any shape desired, including any of the big three of round, triangular, or square/rectangular, without detracting from the purpose of providing free expansion of the doctor blade.
.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Achelpohl, US Patent Number 5,735,209 (hereinafter Achelpohl) in view of Lafore.
Regarding claim 11:
Achelpohl teaches a doctor blade chamber (16, Fig. 1), including at least one doctor blade (30, Fig. 1)
Achelpohl does not teach at least one doctor blade according to claim 1.
Lafore teaches at least one doctor blade according to claim 1 (as set forth in the rejection of claim 1 above), including that not warping is a nice feature to have (p. 1, lines 19-21), and that the notch (g, Fig. 5) is conducive to the doctor blade not warping.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Achelpohl to use the doctor blade of Lafore, because this would advantageously provide a doctor blade that floats and does not warp at high temperatures, thereby resulting in at least one doctor blade according to claim 1.
Regarding claim 12, the combination of Achelpohl and Lafore renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Achelpohl and Lafore also teaches a main body (16, Fig. 1);
a fastening clamp (unlabeled clamps holding blade 30 and 31 to main body 16, Fig. 1); and
a seal gasket, the seal gasket being placed in a cavity of the main body of the doctor blade chamber (33, 34, Fig. 2),

Regarding claim 13, the combination of Achelpohl and Lafore renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of Achelpohl and Lafore also teaches a flexography printing unit including a doctor blade chamber as claimed in claim 11 (as set forth in the rejection of claim 11 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Dunlap, US Patent Number 4,802,928 discloses a doctor blade comprising a rectangular-ish blade (30, Fig. 5), having an edge (30 b, Fig. 5), and another edge (30a, Fig. 5) with two notches (32, Fig. 5).
Larsen, US Patent Publication 2018/0178574 A1, discloses a clamping flange (5, Fig. 9b), first fastener (21, Fig. 9b), and second fastener (16, Fig. 9b), for fixing a doctor blade (4, Fig. 9b) to a doctor blade body (1, Fig. 9b), but does not disclose additional features indicated above as allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
09 October 2021 

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853